t c memo united_states tax_court sandra b ball keith m northrop petitioners v commissioner of internal revenue respondent docket no filed date keith m northrop pro_se sheila r pattison for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies in petitioners' federal income taxes in the amounts of dollar_figure and dollar_figure for the taxable years and unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - after concessions by the parties this court must decide whether petitioner keith m northrop petitioner was in the trade_or_business of being a stock trader or whether he was an investor during and and whether petitioner in his investment activity is entitled to deduct office expense of dollar_figure and dollar_figure in and respectively depreciation of dollar_figure in and interest_expense of dollar_figure and dollar_figure in and respectively respondent determined that petitioners were liable for self-employment_tax for and respectively on the earnings_of petitioner from his counter top resurfacing business and of petitioner sandra b ball from her real_estate business respondent allowed petitioners corresponding deductions of one-half of the self-employment_tax because petitioners did not address the self-employment_tax issue at trial we deem it conceded some of the facts have been stipulated and are so found petitioners resided in austin texas at the time they filed their petition at the outset we note that petitioners reported dollar_figure and dollar_figure of adjusted_gross_income in and respectively petitioner claimed he had a credit line of dollar_figure from various credit card companies and used only borrowed money to invest in stock on his return petitioner claimed he purchased dollar_figure worth of stock in date we find it hard to believe that petitioner could have so exceeded his lines of credit with the credit card companies that he was able to make such purchases petitioner reported a dollar_figure net short-term loss from the sale of stock and petitioner deducted dollar_figure of that loss in despite our misgivings we shall assume arguendo for purposes of this opinion and in accordance with the way the case was tried that the stock sales were in fact made during the years in issue petitioner in business as chameleon counters resurfaced countertops for property owners in petitioner began investing money in stocks with an initial sum of dollar_figure prior to this time he had no experience in investing in the stock market in petitioner decided to put more effort into the stock market activity as noted petitioner asserted that he only invested borrowed money petitioner claimed that he had a credit line of more than dollar_figure which he used exclusively for investing petitioner purchased a computer and software petitioner claimed that he spent his days from a m to p m on the computer or watching cnbc on the television to get stock quotes he also read newsletters on trading petitioner made eight short-term stock sales in and seven short-term stock sales in petitioner did not invest on behalf of other people - petitioner filed a schedule c profit or loss from business for chameleon counters in and on the schedules c he listed office expenses interest and depreciation which he asserted were related to his business as a stock trader petitioner listed his gains and losses from the stock trades on schedule d capital_gains_and_losses respondent disallowed the expenses because it was determined that petitioner is not in the trade_or_business of being a stock trader but is instead an investor and because petitioners did not substantiate the expenses petitioner claims he is a trader not an investor and should be entitled to deduct the above expenses on schedule c we briefly comment on the question which was the focus of the parties at trial whether petitioner was a trader or investor in determining whether a taxpayer who manages his own investments is a trader or merely an investor we consider the following factors the taxpayer's investment intent the nature of the income to be derived from the activity and the fregquency extent and regularity of the taxpayer's securities transactions hart v commissioner tcmemo_1997_11 to be a trader the trading activity must be substantial which means frequent regular and continuous enough to constitute a trade_or_business as opposed to sporadic trading it is apparent that petitioner's trading activity eight sales transactions in and seven sales transactions in --- - was not substantial hart v commissioner supra trading was not substantial where taxpayer had and sales of stock during each of the years in question paoli v commissioner tcmemo_1991_351 trading was not substantial where taxpayer had sales transactions but sales were not regular and continuous accordingly we find that petitioner was an investor not a trader and he is not allowed to deduct investment related expenses under sec_162 petitioners failed to substantiate the expenses in dispute as required under sec_6001 petitioner had no books_and_records his handwritten notes do not constitute evidence of interest payments his cash register receipts for alleged computer purchases do not total the amount claimed nor do they show the method_of_depreciation used there is nothing in the record about office expenses in short respondent disallowed these expenses for inter alia lack of substantiation nevertheless at trial petitioner failed to substantiate his expenses therefore petitioners may not deduct such expenses under sec_212 we hold for respondent on these issues -- - to the extent that we have not addressed any of petitioners’ arguments we have considered them and find them to be without merit decision will be entered under rule
